t c memo united_states tax_court patricia ann copper petitioner v commissioner of internal revenue respondent docket no 16445-16l filed date patricia ann copper pro_se arthur w petersen iii and jayne michele wessels for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal reve- nue service irs or respondent to sustain proposed collection action by uphold- ing the filing of a notice_of_intent_to_levy respondent has moved for sum- mary judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached declaration and exhibits see rule b peti- tioner resided in pennsylvania when she filed her petition petitioner filed a timely federal_income_tax return for but did not pay in full the tax shown as due the irs subsequently assessed the tax plus additions to tax under sec_6651 and sec_6654 as of date petitioner’s total_tax liability for was dollar_figure in an effort to collect this unpaid liability the irs sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing and she timely requested a cdp hearing in her hearing request she 1all statutory references are to the internal_revenue_code in effect at all re- levant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2in her hearing request petitioner checked the boxes for lien and levy for and however the notice of collection action mailed to peti- tioner concerns only a proposed levy for and that is the only collection ac- tion currently before the court checked the boxes marked i cannot pay balance and installment_agreement she attached a form_9465 installment_agreement request in which she proposed to discharge her liability by paying dollar_figure per month for months after receiving petitioner’s case a settlement officer so from the irs ap- peals office reviewed her administrative file and confirmed that the tax_liability in question had been properly assessed and that all other requirements of applicable law and administrative procedure had been met on date the so sent petitioner a letter scheduling a telephone cdp hearing for date the so informed petitioner that in order for her to consider collection alternatives pe- titioner needed to submit before the hearing a completed form 433-a collection information statement for wage earners and self-employed individuals with supporting financial information plus a signed tax_return for petitioner did not participate in the scheduled cdp hearing and did not sub- mit any of the requested documentation on date the so sent petitioner sec_6751 provides that n o penalty under this title shall be as- sessed unless the initial determination of such assessment receives supervisory approval this provision does not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 sec_6751 accordingly the so was not required to verify that the additions to tax assessed against petitioner under sec_6651 and sec_6654 had been approved by a supervisor a last chance letter allowing her days to submit the requested documentation but petitioner did not do so having received no response from petitioner the so closed the case and on date issued a notice_of_determination sustaining the proposed levy petitioner timely petitioned this court seeking redetermination on date respondent filed a motion for summary_judgment to which the court directed petitioner to respond our order informed her that if she disagreed with any facts stated in respondent’s motion she should point out those factual issues we also informed her that failure to respond to our order would be grounds for granting respondent’s motion and entering judgment against her pe- titioner did not respond to the court’s order and has not otherwise responded to respondent’s motion a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving par- ty may not rest upon mere allegations or denials of her pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment we could enter decision against her for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that no material facts are in dispute and that this case is appropriate for summary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where the validity of the taxpay- er’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where as here the taxpayer’s underlying liability is not before us we review the irs decision for 4petitioner self-reported a tax_liability of dollar_figure on her return she did not dispute that liability during the cdp proceeding or in her petition to this continued abuse_of_discretion only see goza t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 c analysis the only question is whether the irs properly sustained the proposed col- lection action for petitioner’ sec_2014 tax_year we review the record to determine whether the so properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues pe- titioner raised and determined whether any proposed collection action bal- ances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 a taxpayer may raise at a cdp hearing relevant issues relating to the collec- tion action and is entitled to make offers of collection alternatives see sec_4 continued court she is thus precluded from challenging it here see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs c and in her hearing request petitioner indicated her intention to seek a collection alternative in the form of an installment_agreement ia sec_6159 authorizes the irs to enter into a written_agreement allowing a taxpayer to pay a tax_liability in installments if the irs determines that the agreement will facilitate full or partial collection of such liability the irs has discretion to accept or reject an ia proposed by a taxpayer see 140_tc_173 sec_301_6159-1 proced admin regs petitioner attached to her cdp hearing request a form_9465 in which she proposed to pay dollar_figure per month for months under a streamlined ia the so determined that petitioner did not meet the criteria for a streamlined ia but indi- cated that she might qualify for a regular ia with monthly payments of dollar_figure the so outlined the documentation petitioner would need to submit to enable the so to consider such an offer 5the transcript of petitioner’ sec_2014 account shows that she entered into an ia in date that agreement was withdrawn later that year apparently be- cause she failed to make the agreed-upon payments 6a streamlined ia is an agreement that may be processed quickly without financial analysis or managerial approval this procedure is available for tax- payers whose aggregate unpaid balance of assessments is dollar_figure or less see internal_revenue_manual pt a date the so provided petitioner ample time to submit the required documenta- tion cf szekely v commissioner tcmemo_2013_227 106_tcm_375 after petitioner failed to participate in the scheduled cdp hearing the so sent her a last chance letter requesting that she provide the required docu- mentation by date petitioner failed to supply any documentation by that date and did not further communicate with the so one month passed before the so closed the case on date that gave petitioner a total of months to supply the financial information the so needed petitioner could have asked the so to afford her additional time to submit the documents but she made no such request and offered no excuse for neglecting to supply the information we have consistently held that it is not an abuse_of_discretion for an ap- peals officer to reject collection alternatives and sustain the proposed collection action where the taxpayer has failed after being given multiple opportunities to supply the so with the required forms and supporting financial information see huntress v commissioner tcmemo_2009_161 prater v commissioner t c 7petitioner asserts in her petition that she attempted to contact the irs with- out success to reschedule her cdp hearing the so’s adverse determination however was based not on her failure to participate in the hearing but on her fail- ure to respond to the so’s last chance letter and submit the requested documen- tation despite several opportunities to do so memo roman v commissioner tcmemo_2004_20 we will accordingly grant respondent’s motion for summary_judgment and sustain the pro- posed collection action we note that petitioner is free to submit to the irs at any time for its consideration and possible acceptance an ia supported by the neces- sary financial information to reflect the foregoing an appropriate order and decision will be entered
